DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/657279 and 16/381453, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications fail to provide support for the distal end being straight as opposed to substantially straight (claim 2), curvatures of each of the bends beginning their respective curvatures at a common origin (claim 13), wherein the common origin is the intersection between the straight portion and first bent section (claim 14), and the third curvature component defined by a constant radius in the third plane and along a length of the bent section (claim 17).

Claim Objections
Claim 2 is objected to because of the following informalities:  the claim recites that the distal end is straight whereas the specification states that it is substantially straight (see para. 0030) and thus claim 2 is inconsistent with the specification.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bends in each of these planes" in lines 10-11.  This limitation is indefinite because it is unclear whether “the bends” refers to all three of the first, second, and third bends or two of the three bends, and if it is two of the three, which two.  It is also unclear whether “these planes” refers to all three of the first, second, and third planes or two of the three planes, and if it is two of the three, which two.  It is noted that all of the clauses in the paragraph beginning “an intermediate portion” are separated by commas (as opposed to semicolons), making it unclear if the aforementioned limitation is referring to the immediately preceding clause that recites only the first and second planes or one or more of the clauses before the immediately preceding clause.  If “the bends in each of these planes” is intended to refer to the immediately preceding clause, and therefore the first and second planes and the first and second bends, it is suggested to amend the limitation to recite “the bends in each of the first and second planes.”  Note that claims 2-16 depend from claim 1 and are therefore also indefinite.
Claim 1 recites the limitation "the straight portion" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 previously recites “a straight section.”
Claim 2 recites the limitation "the distal end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites “a distal portion.”
Claim 8 recites the limitation "the proximal end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites “a proximal portion.”
Claim 9 recites the limitation "the proximal end" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites “a proximal portion.”
Claim 14 recites the limitation "the straight portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 1 recites “a straight section.”
Claim 16 recites the limitation "the first and second bent sections" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 15, not claim 14, introduces a second bent section.
Claim 16 recites the limitation " the intermediate portion includes a straight section disposed between the first and second bent sections."  However, it is noted that claim 1 recites “the intermediate portion having a first bent section and a straight section” and “the first bent section being disposed between the straight section and the proximal portion.”  Thus, it is unclear whether “a straight section” in claim 16 is intended to refer to the same straight section recited in claim 1 or an additional straight section.  Applicant’s disclosure appears to provide support for a single straight section (24) located between a first bent section (22) and a second bent section (26), wherein the first bent section (22) is also located between a proximal portion (20) and the straight section (24).
	Claim 17 recites the limitation “the third curvature component is defined by a constant radius in the third plane” in lines 11-12.  It is unclear what is meant by this limitation as the specification fails to mention a radius of curvature of the third curvature component.  The specification states that the first curved portion 22 has a first radius of curvature R1; the bends/curves in each of the first, second, and third planes define a radius of curvature of the first curved portion 22; and radius of curvature R1 lies in the third plane (see para. 0037).  Thus, based on the specification, it seems like the first, second, and third curvature components together define a radius of curvature in the third plane.  Furthermore, the specification fails to describe any radius of curvature as being constant.  Note that claims 18-20 depend from claim 17 and are therefore also indefinite.
Claim 19 recites the limitation "the straight portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 18 recites “a straight section.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815. The examiner can normally be reached Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773